Prospectus Supplement February 28, 2014 Putnam VT Small Cap Value Fund Prospectus dated April 30, 2013 In the sub-section Fees and expenses , in the section Fund summary or Fund summaries , the Annual fund operating expenses table is deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Distribution Acquired annual fund Management and service Other fund fees operating Share class fees (12b-1) fees expenses and expenses expenses Class IA 0.64% N/A 0.17% 0.16% 0.97% Class IB 0.64% 0.25% 0.17% 0.16% 1.22% In the sub-section Fees and expenses , in the section Fund summary or Fund summaries , the Example table is deleted in its entirety and replaced with the following: Example Share class 1 year 3 years 5 years 10 years Class IA $99 $309 $536 $1,190 Class IB $124 $387 $670 $1,477 286492 2/14
